Upon the facts of the case, the instruction complained of was the equivalent of a directed verdict for the defendants. Plaintiff was crossing at an intersection on a course approximating the sidewalk area extended. She looked before starting across and saw no vehicle approaching.
This court has repeatedly held, upon similar facts, that it is for the jury — not the court — to say whether an injured person is guilty of contributory negligence in proceeding without looking again. Hillebrant v. Manz, 71 Wash. 250, 128 P. 892;Chase v. Seattle Taxicab  Transfer Co., 78 Wash. 537,139 P. 499; Redick v. Peterson, 99 Wash. 368, 169 P. 804; Olsen v.Peerless Laundry, 111 Wash. 660, 191 P. 756; Hiteshue v.Robinson, 170 Wash. 272, 16 P.2d 610. In these decisions, it is expressly asserted that, if a pedestrian looks before starting across a street at an intersection, *Page 351 
he is not bound as a matter of law to look again if he sees nothing in the way of vehicular traffic to threaten his safety in crossing.
I dissent.